            Case 1:18-cv-10548-GAO Document 51 Filed 12/31/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

FEDERAL TRADE COMMISSION,                              Case No. 1:18-CV-10548 (GAO)
       Plaintiff,
                                                       PLAINTIFF FTC’S MOTION FOR A
                v.                                     STAY IN LIGHT OF UNITED STATES
JASJIT GOTRA, et al.,                                  GOVERNMENT CESSATION
       Defendants.




       The Federal Trade Commission (“FTC” or “Commission”) hereby moves for a temporary

stay in this case. In support of this motion, counsel for the FTC states as follows:

1.     At the end of the day on December 21, 2018, appropriations for the FTC expired. The

FTC had sufficient carryover funds to continue operating through midnight on December 28.

After that, the agency lacks appropriated funding, and does not know when funding will be

restored.

2.     Absent an appropriation, FTC attorneys are prohibited from working, even on a voluntary

basis, “except for emergencies involving the safety of human life or the protection of property.”

31 U.S.C. § 1342.

3.     Undersigned counsel for the FTC therefore requests that the Court stay all deadlines in

this case until Congress has restored appropriations to the FTC.

a4.    If this motion for a stay is granted, undersigned counsel will notify the Court as soon as

Congress has appropriated funds for the FTC. The Commission requests that, at that point, all

current deadlines for the parties be extended commensurate with the duration of the lapse in

appropriations.

5.     Opposing counsel for Alliance Security Inc. has authorized counsel for the FTC to state

that Alliance Security has no objection to this motion. The FTC contacted Jasjit Gotra (who is
          Case 1:18-cv-10548-GAO Document 51 Filed 12/31/18 Page 2 of 3



pro se) but has not received a response. The remaining Defendants have reached tentative

settlements with the FTC (which are before the Court), and are no longer litigating this matter.

        Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the FTC hereby moves for in this case until FTC attorneys are permitted to resume their

usual civil litigation function



Date: December 31, 2018                      Respectfully submitted,



                                             ______/s/___________________
                                             Tejasvi M. Srimushnam
                                             Ian L. Barlow
                                             Federal Trade Commission
                                             600 Pennsylvania Avenue, NW
                                             Mailstop CC-8528
                                             Washington, DC 20580
                                             (202) 326-2959 (Srimushnam)
                                             (202) 326-3120 (Barlow)
                                             (202) 326-3395 (facsimile)
                                             tsrimushnam@ftc.gov; ibarlow@ftc.gov
                                             Attorneys for Plaintiff Federal Trade Commission




                                                 2
         Case 1:18-cv-10548-GAO Document 51 Filed 12/31/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system on counsel for Defendant Alliance Security Inc.

       The remaining parties to this litigation are being served via email and U.S. mail as
follows:

Michael Goodman, Esq.                               Jasjit Gotra
Hudson Cook, LLP                                    375 Shippee Rd.
1909 K Street NW                                    East Greenwich, RI 02818
Washington, DC 20006                                (508) 989-8450
(202) 327-9704                                      jgotra@alliancesecurity.com
mgoodman@hudco.com                                  Pro Se Defendant
Attorney for Defendants Kevin Klink and
Power Marketing Promotions LLC

Defend America LLC                                  Jessica Merrick
c/o Jessica Merrick                                 1030 7th St. Apt. 1
9329 Amazon Dr.                                     Wabasha, MN 55981
Newport Richey, FL 34655                            (813) 368-5369
(813) 368-5369                                      jessicabright0630@gmail.com
jessicabright0630@gmail.com                         Pro Se Defendant
Pro Se Defendant




                                                    _________________________________
                                                      Tejasvi Srimushnam




                                                3
